Title: To James Madison from William H. Sumner, 5 June 1823
From: Sumner, William H.
To: Madison, James


        
          Sir
          Boston June 5th 1823.
        
        In enclosing to you a printed letter to Mr Adams on the importance of the Militia, as a Civil, as well as a Military institution, you will permit me to express a hope that the Sentiments it contains will meet with your approbation. I have the honor to be, With the highest respect, Your most Obedt & hume St
        
          Wm. H. Sumner
        
      